United States District Court
                      For the First Circuit

No. 10-2357

                  MARLENE LISBETH ARÉVALO-GIRÓN,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE

                   BOARD OF IMMIGRATION APPEALS


                              Before

                        Lynch, Chief Judge,
                       Torruella and Selya,
                          Circuit Judges.




     Stephen M. Born and Mills & Born on brief for petitioner.
     Tony West, Assistant Attorney General, Civil Division, United
States Department of Justice, William C. Peachey, Assistant
Director, Office of Immigration Litigation, and Ada E. Bosque,
Senior Litigation Counsel, Office of Immigration Litigation, on
brief for respondent.


                         January 31, 2012
           SELYA, Circuit Judge.    The petitioner, Marlene Lisbeth

Arévalo-Girón, is a Guatemalan national. She seeks judicial review

of a final order of the Board of Immigration Appeals (BIA) denying

her   application   for   withholding   of   removal.    After   careful

consideration, we deny the petition.

           The petitioner entered the United States on November 1,

1997, without inspection.    Some ten years later, the Department of

Homeland Security discovered her presence and initiated removal

proceedings against her.      See 8 U.S.C. § 1182(a)(6)(A)(i); id.

§ 1229a(a)(2).

           Before   the   immigration   judge   (IJ),   the   petitioner

conceded removability but cross-applied for asylum, withholding of

removal, and protection under the United States Convention Against

Torture (CAT).      In support, she asserted that if returned to

Guatemala, she would face persecution on account of her status as

either a single woman with perceived wealth or a former "child of

war." The IJ determined that her claim for asylum was time-barred;

denied withholding of removal on the ground that she had failed to

demonstrate a likelihood of persecution in Guatemala on account of

a statutorily protected status; and dismissed her entreaty for CAT

relief because she had not shown any governmental involvement in

the feared harm.




                                  -2-
            The BIA affirmed the IJ's decision. This timely petition

for judicial review followed.           In it, the petitioner challenges

only the denial of withholding of removal.1

            Because    the    BIA   added     its   own   gloss   to   the    IJ's

reasoning, we review the two decisions as a unit.              See Lopez Perez

v. Holder, 587 F.3d 456, 460 (1st Cir. 2009).               In conducting that

review,    we   test    the    agency's       factual     findings,    including

credibility determinations, under the familiar substantial evidence

rule.    Morgan v. Holder, 634 F.3d 53, 56-57 (1st Cir. 2011).                This

rule requires us to accept all factual findings that are "supported

by reasonable, substantial, and probative evidence on the record

considered as a whole."        Nikijuluw v. Gonzales, 427 F.3d 115, 120

(1st Cir. 2005) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992)) (internal quotation marks omitted).                In other words, we

must uphold such a finding unless the record compels a contrary

conclusion. See 8 U.S.C. § 1252(b)(4)(B); Sompotan v. Mukasey, 533
F.3d 63, 68 (1st Cir. 2008).                 By contrast, we review legal

conclusions     de   novo,    ceding   some    deference,    however,    to    the

agency's interpretation of statutes and regulations that fall

within its purview.      See Mendez-Barrera v. Holder, 602 F.3d 21, 24

(1st Cir. 2010).




     1
       Because neither the petitioner's asylum claim nor her CAT
claim is before us, we do not address them further.

                                       -3-
             To prove an entitlement to withholding of removal, an

alien bears the burden of demonstrating a clear probability that

her life or freedom would be threatened in her homeland on account

of her race, religion, nationality, membership in a particular

social group, or political opinion.          See 8 U.S.C. § 1231(b)(3)(A);

8 C.F.R. § 208.16(b); see also Morgan, 634 F.3d at 60.           This burden

can be carried in two ways: the alien can show either that she has

suffered past persecution (giving rise to a rebuttable presumption

of future persecution) or that, upon repatriation, a likelihood of

future persecution independently exists.              See López-Castro v.

Holder, 577 F.3d 49, 52 (1st Cir. 2009); 8 C.F.R. § 208.16(b)(1)-

(2).       Regardless   of   which   path   the   alien   travels,   she   must

establish a connection between the feared harm and one of the five

statutorily protected grounds.         See Lopez Perez, 587 F.3d at 462;

López-Castro, 577 F.3d at 54.

             In the case at hand, the petitioner claims that if she

returns to Guatemala, she will be persecuted due to her membership

in either of two social groups: single women perceived to have

substantial economic resources2 or former children of war.                  We

doubt whether either group is legally cognizable.                See Mendez-

Barrera, 602 F.3d at 25 (limning requirements for cognizable social


       2
       This is the description that the petitioner used before the
IJ and the BIA. In this court, she for the most part uses the noun
"women" without any adjective.       But she cannot change the
description of her purported social group midstream. See Silva v.
Ashcroft, 394 F.3d 1, 5 n.6 (1st Cir. 2005).

                                      -4-
group); see also Scatambuli v. Holder, 558 F.3d 53, 59 (1st Cir.

2009) (suggesting that "affluent Guatemalans" do not compose a

cognizable group).        But we need not make so broad a holding to

resolve the petitioner's claim.               Rather, we uphold the agency's

finding that any potential hardship faced by the petitioner in

Guatemala would be unrelated to her membership in either of these

purported social groups.

            Refined     to    bare   essence,     the   petitioner    makes     two

arguments.    First, she attempts to create a presumption of future

persecution        by   describing      incidents       and   facts      that   she

characterizes as past persecution: the murder of her father by an

unknown assailant; the drafting of her brothers into the civil

patrol; and her lack of education.               The agency determined that

these hardships were the result of Guatemala's horrific civil war,

not the petitioner's membership in the putative social group

comprising former children of the war.                  This determination is

supported by substantial evidence or, more precisely, by the

absence of anything in the record linking the described incidents

and facts to any particular status.              For aught that appears, the

petitioner was simply in the wrong place at the wrong time.

            We note, moreover, that the petitioner herself testified

that her father was not a member of either the army, the guerillas,

or   the   civil    patrol.      This   testimony       supports   the    agency's

determination that he was a random casualty of the civil war.                    By


                                        -5-
the   same    token,      the    petitioner's      lack    of   education   and   her

brothers' compelled participation in the civil patrol — to the

extent that these facts might conceivably constitute persecution at

all, cf. Aguilar-Solis v. INS, 168 F.3d 565, 572 (1st Cir. 1999)

("Danger resulting from participation in general civil strife,

without more, does not constitute persecution.") — were never tied

to the petitioner's purported status as a former "child of war."

These deficits are fatal to her claim of past persecution.                        See

Lopez Perez, 587 F.3d at 462-63 (rejecting claim for withholding of

removal where record lacked evidence that past persecution resulted

from protected status).

              The petitioner's remaining claim is no more robust.                 She

asserts that, if removed, she will be targeted by violent gangs in

Guatemala     because      she    is    a    single     woman   perceived   to    have

substantial     economic        resources.         To   bolster   this   claim,   she

testified that her family members were the victims of gang-related

robberies, and she provided documentation regarding the prevalence

of violence against women in Guatemala.                    The agency concluded,

however, that the violence in Guatemala is indiscriminate and that

the   gangs    do   not    target      any    particular    social   group.       This

conclusion is fully supported by the record.

              We need not tarry.            There is no evidence in the record

that the gangs specifically target women.                  The petitioner herself




                                             -6-
never testified to that effect; to the contrary, she stated that

the gangs were only interested in increasing their wealth.

             Nor does the State Department country conditions report

cited by the petitioner materially alter the decisional calculus.

This report describes how violence against women is, regrettably,

an ongoing problem in Guatemala. Nevertheless, the report does not

focus on economic considerations but, rather, suggests that the

violence in Guatemala, though widespread, is not aimed at any

particular segment of society.        See Palma-Mazariegos v. Gonzales,

428 F.3d 30, 37 (1st Cir. 2005) (rejecting withholding of removal

claim where State Department report "attests that the threat of

violence afflicts all Guatemalans to a roughly equal extent,

regardless of their membership in a particular group or class").

At any rate, the situation described in the report is not so

pervasive as to compel the conclusion that the petitioner is likely

to suffer harm upon her return to her homeland.

             Let us be perfectly clear.       There is simply no evidence

that women with substantial economic resources, whether single or

married, are more attractive targets for Guatemalan gangs than men

with   fat   wallets.     Fairly   viewed,    greed   —   not   social   group

membership — is the apparent trigger for the gangs' interest, see

Lopez de Hincapie v. Gonzales, 494 F.3d 213, 219 (1st Cir. 2007)

(rejecting     claim    for   withholding    of   removal   where   evidence

suggested that petitioner was targeted "because of greed, not


                                     -7-
because of her political opinion or membership in a particular

social group"), and mere vulnerability to criminal predations

cannot define a cognizable social group, see, e.g., Sicaju-Diaz v.

Holder, 663 F.3d 1, 4 (1st Cir. 2011).

           To cinch matters, persecution requires some nexus to the

government.   See López-Castro, 577 F.3d at 55 (rejecting claim for

withholding of removal where petitioner failed to link feared gang

violence   with   Guatemalan   government).   Here,   however,   the

petitioner has not shown any connection between the violence that

she fears and the government of Guatemala.

           We need go no further. For the reasons elucidated above,

we deny the petition for judicial review.



So Ordered.




                                 -8-